

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1


INVENTIV HEALTH, INC.
2006 LONG-TERM INCENTIVE PLAN
(Amended April 27, 2009)


inVentiv Health, Inc. (the “Company”), a Delaware corporation, hereby
establishes and adopts the following 2006 Long-Term Incentive Plan (the “Plan”).
 
1.   PURPOSE OF THE PLAN


 The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as directors, employees ,
consultants and/or advisors of the Company and its Subsidiaries who are expected
to contribute to the Company's success and to achieve long-term objectives which
will inure to the benefit of all stockholders of the Company through the
additional incentives inherent in the Awards hereunder.


2.   DEFINITIONS


 2.1.   “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Other Stock Unit Award, Performance Award or any other right,
interest or option relating to Shares or other property (including cash) granted
pursuant to the provisions of the Plan.
 
 2.2.   “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder,
including through an electronic medium.
 
 2.3.   “Board” shall mean the board of directors of the Company.
 
2.4.   “Change of Control” shall mean a transaction or a series of related
transactions involving (i) a sale, transfer or other disposition of all or
substantially all of the Company’s assets, (ii) the consummation of a merger or
consolidation of the Company or (iii) a sale or exchange of capital stock of the
Company, in any case as a result of which the stockholders of the Company
immediately prior to such transaction or series of related transactions own, in
the aggregate, less than a majority of the outstanding voting capital stock or
equity interests of the surviving, resulting or transferee entity.
 
 2.5   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
 
 2.6.   “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is (i) a “Non-Employee Director” within the meaning of Rule 16b-3
of the Exchange Act, (ii) an “outside director” within the meaning of Section
162(m) of the Code, and (iii) an “independent director” for purpose of the rules
and regulations of the NASDAQ Stock Market (or such other principal securities
market on which the Shares are traded).
 
2.7.   “Covered Employee” shall mean an employee of the Company or its
Subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.
 
2.8.   “Director” shall mean a non-employee member of the Board.
 
2.9.   “Dividend Equivalents” shall have the meaning set forth in Section 12.5.
 
2.10.   “Employee” shall mean any employee of the Company or any Subsidiary and
any prospective employee conditioned upon, and effective not earlier than, such
person’s becoming an employee of the Company or any Subsidiary. Solely for
purposes of the Plan, an Employee shall also mean any consultant or advisor who
is a natural person and who provides services to the Company or any Subsidiary,
so long as such person (i) renders bona fide services that are not in connection
with the offer and sale of the Company's securities in a capital-raising
transaction and (ii) does not directly or indirectly promote or maintain a
market for the Company's securities.
 
2.11.   “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
2.12.   “Fair Market Value” shall mean, with respect to any property other than
Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be the per Share closing price of
the Shares as reported on the NASDAQ Stock Market on that date (or if there were
no reported prices on such date, on the last preceding date on which the prices
were reported) or, if the Company is not then listed on the NASDAQ Stock Market,
on such other principal securities exchange on which the Shares are traded, and
if the Company is not listed on the NASDAQ Stock Market or any other securities
exchange, the Fair Market Value of Shares shall be determined by the Committee
in its sole discretion using appropriate criteria.
 
 2.13.   “Limitations” shall have the meaning set forth in Section 10.5.
 
 2.14.   “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.
 
 2.15.   “Other Stock Unit Award” shall have the meaning set forth in
Section 8.1.
 
 2.16.   “Participant” shall mean an Employee or Director who is selected by the
Committee to receive an Award under the Plan.
 
 2.17.   “Payee” shall have the meaning set forth in Section 13.1.
 
 2.18.   “Performance Award” shall mean any Award of Performance Shares,
Performance Units or a Performance Cash Award granted pursuant to Article 9.
 
 2.19.   “Performance Cash Award” shall mean any cash incentive granted pursuant
to Article 9, the value of which will be paid to the Participant in cash (unless
the Committee determines in its discretion to make payment thereof in Shares),
upon achievement of such performance goals during the Performance Period as the
Committee shall establish.
 
 2.20.   “Performance Period” shall mean that period established by the
Committee at the time any Performance Award is granted or at any time thereafter
during which any performance goals specified by the Committee with respect to
such Award are to be measured.
 
 2.21.   “Performance Share” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including cash, Shares, other property, or any combination thereof,
upon achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.
 
 2.22.   “Performance Unit” shall mean any grant pursuant to Section 9 of a unit
valued by reference to a designated amount of property other than Shares
(including cash), which value may be paid to the Participant by delivery of such
property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.
 
 2.23.   “Permitted Assignee” shall have the meaning set forth in Section 12.3.
 
 2.24.   “Prior Plan” shall mean the Company’s 1999 Stock Incentive Plan.
 
 2.25.   “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
 
 2.26.   “Restricted Stock Award” shall have the meaning set forth in Section
7.1.
 
 2.27.   “Shares” shall mean the shares of common stock of the Company, par
value $0.001 per share.
 
 2.28.   “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Section 6.
 
 2.29.   “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.
 
 2.30.   Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.
 
2.31.   “Vesting Period” shall have the meaning set forth in Section 7.1.


 
3.   SHARES SUBJECT TO THE PLAN
 
 3.1   Number of Shares. (a) Subject to adjustment as provided in Sections
3.1(d) and 12.2, a total of 6,575,219 Shares shall be authorized for grant under
the Plan. Any Shares that are subject to Awards of Options or Stock Appreciation
Rights shall be counted against this limit as one Share for every one Share
granted. Any Shares that are subject to Awards other than Options or Stock
Appreciation Rights shall be counted against this limit as (i) 1.5 Shares for
every one Share granted prior to June 17, 2009 or (ii) 1.61 Shares for every one
Share granted on or after June 17, 2009.
 
  (b)   If any Shares subject to an Award or to an award under the Prior Plan
are forfeited or expire, or any Award or award under the Prior Plan is settled
for cash, the Shares shall, to the extent of such forfeiture, expiration or cash
settlement, again be available for Awards under the Plan, subject to Section
3.1(d) below. Notwithstanding anything to the contrary contained herein, the
following Shares shall not be added to the Shares authorized for grant under
paragraph (a) of this Section: (i) Shares tendered by the Participant or
withheld by the Company in payment of the purchase price of an Option, (ii)
Shares tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award, (iii) Shares repurchased by the
Company with Option proceeds, and (iv) Shares subject to a stock-settled Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof.
 
  (c)   Substitute Awards shall not reduce the Shares authorized for grant under
the Plan or authorized for grant to a Participant in any calendar year.
 
  (d)   Any Shares that again become available for grant pursuant to this
Article shall be added back as (i) one Share if such Shares were subject to
Options or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plan and (ii) as 1.5 Shares (or, if
such Shares again become available for grant on or after June 17, 2009, 1.61
Shares) if such Shares were subject to Awards other than Options or Stock
Appreciation Rights granted under the Plan or awards other than options or stock
appreciation rights granted under the Prior Plan.
 
 3.2.   Character of Shares. Any Shares issued hereunder may consist, in whole
or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.  
 
4.   ELIGIBILITY AND ADMINISTRATION
 
 4.1.   Eligibility. Any Employee or Director shall be eligible to be selected
as a Participant.
 
 4.2.   Administration. (a) The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to the provisions of the
Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Employees and Directors to whom Awards may from time to time be
granted hereunder; (ii) determine the type or types of Awards, not inconsistent
with the provisions of the Plan, to be granted to each Participant hereunder;
(iii) determine the number of Shares to be covered by each Award granted
hereunder; (iv) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of any Award granted hereunder; (v) determine whether,
to what extent and under what circumstances Awards may be settled in cash,
Shares or other property; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other property and other amounts payable with
respect to an Award made under the Plan shall be deferred either automatically
or at the election of the Participant; (vii) determine whether, to what extent
and under what circumstances any Award shall be canceled or suspended;
(viii) interpret and administer the Plan and any instrument or agreement entered
into under or in connection with the Plan, including any Award Agreement; (ix)
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent that the Committee shall deem
desirable to carry it into effect; (x) establish such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; (xi) determine whether any Award will have Dividend Equivalents;
and (xii) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan. Except as
otherwise provided in Section 10, the Compensation Committee may accelerate the
vesting of any Award in its discretion.
 
  (b)   Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
A majority of the members of the Committee may determine its actions and fix the
time and place of its meetings. No members of the Committee or the Board shall
be personally liable for any action or determination made in good faith with
respect to the Plan, any Award or any settlement of any dispute between a
Participant and the Company.
 
  (c)   To the extent not inconsistent with applicable law, including Section
162(m) of the Code, or the rules and regulations of the principal securities
market on which the Shares are traded, the Committee may delegate to a committee
of one or more directors of the Company or, to the extent permitted by law, to
one or more executive officers or a committee of executive officers the right to
grant Awards to Employees who are not Directors of the Company and the authority
to take action on behalf of the Committee pursuant to the Plan to cancel or
suspend Awards to Employees who are not Directors or executive officers of the
Company.


5.   OPTIONS
 
 5.1.   Grant of Options. Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Options
shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time to time by the
Committee in its sole discretion.


5.2.   Award Agreements. All Options granted pursuant to this Article shall be
evidenced by a written Award Agreement. The terms of Options need not be the
same with respect to each Participant. Granting an Option pursuant to the Plan
shall impose no obligation on the recipient to exercise such Option. Any
individual who is granted an Option pursuant to this Article may hold more than
one Option granted pursuant to the Plan at the same time.
 
 5.3.   Option Price. Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Article shall not be less than 100% of the Fair Market Value of such Share
on the date of grant of such Option. Other than pursuant to Section 12.2, the
Committee shall not without the approval of the Company’s stockholders (a) lower
the option price per Share of an Option after it is granted, (b) cancel an
Option in exchange for cash or another Award (other than in connection with
Substitute Awards) or (c) take any other action with respect to an Option that
may be treated as a repricing under the rules and regulations of the principal
securities market on which the Shares are traded.
 
 5.4.   Option Term. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Option shall be exercisable after the
expiration of (i) ten (10) years from the date the Option is granted, if the
Option was granted prior to June 17 2009, or (i) seven (7) years from the date
the Option is granted, if the Option was granted on or after June 17 2009.
 
 5.5.   Exercise of Options. Vested Options granted under the Plan shall be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian or legal representative, as
may be provided in an Award Agreement) as to all or part of the Shares covered
thereby, by the giving of notice of exercise to the Company or its designated
agent (including any broker designated as an administrator or service provider
with respect to any or all Awards) and paying or making arrangements for the
payment of the purchase price for the number of Shares being purchased in
accordance with the terms of the applicable Award Agreement and any procedures
established by the Company its designated agent. Unless otherwise provided in an
Award Agreement, full payment of such purchase price shall be made at the time
of exercise and shall be made (a) in cash or cash equivalents (including
certified check or bank check or wire transfer of immediately available funds),
including cash or cash equivalents generated from the sale of a number of Shares
sufficient for such purpose in accordance with a broker-assisted exercise
program approved by the Company, (b) by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value), (c)
with the consent of the Committee, by delivery of other consideration
(including, where permitted by law and the Committee, other Awards) having a
Fair Market Value on the exercise date equal to the total purchase price, (d)
with the consent of the Committee, by withholding Shares otherwise issuable in
connection with the exercise of the Option, (e) through any other method
specified in an Award Agreement or (f) any combination of any of the foregoing.
In no event may any Option granted hereunder be exercised for a fraction of a
Share. No adjustment shall be made for cash dividends or other rights for which
the record date is prior to the date of such issuance.
 
 5.6.   Form of Settlement. In its sole discretion, the Committee may provide
that the Shares to be issued upon an Option's exercise shall be in the form of
Restricted Stock or other similar securities.
 
 5.7.   Incentive Stock Options. The Committee may grant Options intended to
qualify as “incentive stock options” as defined in Section 422 of the Code, to
any employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code. Solely for purposes of determining whether Shares are
available for the grant of “incentive stock options” under the Plan, the maximum
aggregate number of Shares that may be issued pursuant to “incentive stock
options” granted under the Plan shall be 2,100,000 Shares.
 
6.   STOCK APPRECIATION RIGHTS
 
 6.1.   Grant and Exercise. The Committee may provide Stock Appreciation Rights,
whether or not in conjunction with all or part of any Option or other Award
granted under the Plan, upon such terms and conditions as the Committee may
establish in its sole discretion.  
 
 6.2.   Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee in its sole discretion,
including the following:  
 
Upon the exercise of a Stock Appreciation Right, the holder shall have the right
to receive the excess of (i) the Fair Market Value of one Share on the date of
exercise over (ii) the grant price of the right on the date of grant, as
specified by the Committee in its sole discretion, which, except in the case of
Substitute Awards or in connection with an adjustment provided in Section 12.2,
shall not be less than the Fair Market Value of one Share on such date of grant
of the right.
 
Upon the exercise of a Stock Appreciation Right, the Committee shall determine
in its sole discretion whether payment shall be made in cash, in whole Shares or
other property, or any combination thereof.
 
The provisions of Stock Appreciation Rights need not be the same with respect to
each recipient.
 
The Committee may impose such other conditions or restrictions on the terms of
exercise and the exercise price of any Stock Appreciation Right, as it shall
deem appropriate. Notwithstanding the foregoing provisions of this Section 6.2,
but subject to Section 12.2, a Stock Appreciation Right shall generally have the
same terms and conditions as Options, including (i) an exercise price not less
than Fair Market Value on the date of grant to an employee of the Company or a
Subsidiary and (ii) a term not greater than (A) ten (10) years from the date the
Stock Appreciation Right is granted, if the Stock Appreciation Right was granted
prior to June 17 2009, or (i) seven (7) years from the date the Stock
Appreciation Right is granted, if the Stock Appreciation Right was granted on or
after June 17 2009. In addition to the foregoing, except as provided in Section
12.2, the Committee shall not without the approval of the Company’s stockholders
(a) lower the grant price per Share of any Stock Appreciation Right after it is
granted, (b) cancel any Stock Appreciation Right in exchange for cash or another
Award (other than in connection with Substitute Awards) or (c) take any other
action with respect to any Stock Appreciation Right that may be treated as a
repricing under the rules and regulations of the principal securities market on
which the Shares are traded.
 
7.            RESTRICTED STOCK AWARDS
 
 7.1.   Grants. Awards of Restricted Stock may be issued hereunder to
Participants either alone or in addition to other Awards granted under the Plan
(a “Restricted Stock Award”), and such Restricted Stock Awards shall also be
available as a form of payment of Performance Awards and other earned cash-based
incentive compensation. A Restricted Stock Award shall be subject to
restrictions imposed by the Committee covering a period of time specified by the
Committee (the “Vesting Period”). Restricted Stock Awards shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee in its sole discretion.
Without limitation of the foregoing, the Committee has absolute discretion to
determine whether any consideration (other than services) is to be received by
the Company or any Subsidiary as a condition precedent to the issuance of
Restricted Stock.
 
 7.2.   Award Agreements. The terms of any Restricted Stock Award granted under
the Plan shall be set forth in a written Award Agreement. The terms of
Restricted Stock Awards need not be the same with respect to each Participant
 
 7.3.   Rights of Holders of Restricted Stock. Unless otherwise provided in the
Award Agreement, beginning on the date of grant of the Restricted Stock Award
(and subject to execution of the Award Agreement, to the extent execution of the
Award Agreement is provided for), the Participant shall become a shareholder of
the Company with respect to all Shares subject to the Award Agreement and shall
have all of the rights of a shareholder, including the right to vote such Shares
and the right to receive distributions made with respect to such Shares;
provided, however, that except as otherwise provided in an Award Agreement any
Shares or any other property (other than cash) distributed as a dividend or
otherwise with respect to any Restricted Stock as to which the restrictions have
not yet lapsed shall be subject to the same restrictions as such Restricted
Stock .
 
8.            OTHER STOCK UNIT AWARDS
 
 8.1.   Grants. Other Awards of units having a value equal to an identical
number of Shares (“Other Stock Unit Awards”) may be granted hereunder to
Participants, in addition to other Awards granted under the Plan. Other Stock
Unit Awards shall also be available as a form of payment of other Awards granted
under the Plan and other earned cash-based incentive compensation.
 
 8.2.   Award Agreements. The terms of Other Stock Unit Award granted under the
Plan shall be set forth in an Award Agreement. Other Stock Unit Awards shall be
subject to such terms and conditions, not inconsistent with the provisions of
the Plan, as shall be determined from time to time by the Committee in its sole
discretion. The terms of such Awards need not be the same with respect to each
Participant.
 
 8.3.   Payment. Except as maybe provided in an Award Agreement, Other Stock
Unit Awards may be paid in cash, Shares, other property, or any combination
thereof, in the sole discretion of the Committee at the time of payment. Other
Stock Unit Awards may be paid in a lump sum or in installments or, in accordance
with procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.
 
9.   PERFORMANCE AWARDS
 
 9.1.   Grants. Performance Awards in the form of Performance Shares,
Performance Units or Performance Cash Awards, as determined by the Committee in
its sole discretion, may be granted hereunder to Participants, for no
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
performance goals to be achieved for each Performance Period shall be
conclusively determined by the Committee and may be based upon the criteria set
forth in Section 10.2.
 
9.2.   Award Agreements. The terms of any Performance Award granted under the
Plan shall be set forth in an Award Agreement. Performance Awards shall be
subject to such terms and conditions, not inconsistent with the provisions of
the Plan, as shall be determined from time to time by the Committee in its sole
discretion, including whether such Awards shall have Dividend Equivalents. The
terms of Performance Awards need not be the same with respect to each
Participant.
 
9.3.   Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award, provided that a
Performance Period shall not be shorter than 12 months. The amount of the Award
to be distributed shall be conclusively determined by the Committee.
 
9.4.   Payment. Except as provided in Article 11 or as may be provided in an
Award Agreement, Performance Awards will be distributed only after the end of
the relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Committee at the time of payment. Performance Awards may be paid in a lump sum
or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code.
 
10.   CODE SECTION 162(m) PROVISIONS
 
 10.1.   Covered Employees. Notwithstanding any other provision of the Plan, if
the Committee determines at the time a Restricted Stock Award, a Performance
Award or an Other Stock Unit Award is granted to a Participant who is, or is
likely to be, as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee, then the
Committee may provide that this Article 10 is applicable to such Award.
 
 10.2.   Performance Criteria. If the Committee determines that a Restricted
Stock Award, a Performance Award or an Other Stock Unit Award is subject to this
Article 10, the lapsing of restrictions thereon and the distribution of cash,
Shares or other property pursuant thereto, as applicable, shall be subject to
the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of specified levels of one or
any combination of the following: net sales; revenue; revenue growth; operating
income; pre- or after-tax income (before or after allocation of corporate
overhead and bonus); net earnings; earnings per share; net income; return on
equity; total shareholder return; return on assets or net assets; attainment of
strategic and operational initiatives; appreciation in and/or maintenance of the
price of the Common Stock or any other publicly-traded securities of the
Company; market share; gross profits; earnings (including earnings before taxes,
earnings before interest and taxes or earnings before interest, taxes,
depreciation and amortization); economic value-added models; comparisons with
various stock market indices; reductions in costs; cash flow or cash flow per
share (before or after dividends); return on capital (including return on total
capital or return on invested capital; cash flow return on investment;
improvement in or attainment of expense levels or working capital levels; cash
margins; and EBIT margins . Such performance goals also may be based solely by
reference to the Company’s performance or the performance of a Subsidiary,
division, business segment or business unit of the Company, or based upon the
relative performance of other companies or upon comparisons of any of the
indicators of performance relative to other companies. The Committee may also
exclude charges related to an event or occurrence which the Committee determines
should appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges, (b)
an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (c) the cumulative
effects of tax or accounting changes in accordance with generally accepted
accounting principles. Such performance goals shall be set by the Committee
within the time period prescribed by, and shall otherwise comply with the
requirements of, Section 162(m) of the Code, and the regulations thereunder.
After establishment of a performance goal, the Committee shall not revise such
performance goal or increase the amount of compensation payable thereunder (as
determined in accordance with Section 162(m) of the Code) upon the attainment of
such performance goal.
 
 10.3.   Adjustments. Notwithstanding any provision of the Plan (other than
Article 11), with respect to any Restricted Stock, Performance Award or Other
Stock Unit Award that is subject to this Section 10, the Committee may reduce or
eliminate the number of Shares granted or the number of Shares vested upon the
attainment of the applicable performance goal or reduce or eliminate the amount
of any cash or other property payable upon the attainment of such performance
goal pursuant to such Award, and the Committee may not waive the achievement of
the applicable performance goals, except in the case of the death or disability
of the Participant or as otherwise determined by the Committee in special
circumstances.
 
 10.4.   Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
 
 10.5.   Limitations on Grants to Individual Participants. Subject to adjustment
as provided in Section 12.2, no Participant may be granted (i) Options or Stock
Appreciation Rights during any calendar year with respect to more than 1,000,000
Shares or (ii) Restricted Stock, Performance Awards and/or Other Stock Unit
Awards that are denominated in Shares in any calendar year with respect to more
than 500,000 Shares (the “Limitations”). In addition to the foregoing, the
maximum dollar value payable to any Participant in any 12-month period with
respect to Performance Awards payable in cash is $10,000,000. If an Award is
cancelled, the cancelled Award shall continue to be counted toward the
applicable Limitations.
 
11.   CHANGE OF CONTROL PROVISIONS
 
11.1.   Impact on Certain Awards. Award Agreements may provide that in the event
of a Change of Control of the Company, Options and Stock Appreciation Rights
outstanding as of the date of the Change of Control shall be cancelled and
terminated without payment therefor if the Fair Market Value of one Share as of
the date of the Change of Control is less than the per Share Option exercise
price or Stock Appreciation Right grant price, and (ii) all Performance Awards
shall be considered to be earned and payable (either in full or pro rata based
on the portion of Performance Period completed as of the date of the Change of
Control), and any deferral or other restriction shall lapse and such Performance
Awards shall be immediately settled or distributed.
 






 11.2.   Assumption or Substitution of Certain Awards. (a) Unless otherwise
provided in an Award Agreement, in the event of a Change of Control of the
Company in which the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock Award or Other Stock Unit Award, if a
Participant’s employment with such successor company (or a subsidiary thereof)
terminates within six months following such Change of Control (or such other
period set forth in the Award Agreement, including prior thereto if applicable)
and under the circumstances specified in the Award Agreement: (i) Options and
Stock Appreciation Rights outstanding as of the date of such termination of
employment will immediately vest, become fully exercisable, and may thereafter
be exercised for 90 days, (ii) restrictions and deferral limitations on
Restricted Stock shall lapse and the Restricted Stock shall become free of all
restrictions and limitations and become fully vested, and (iii) the restrictions
and deferral limitations and other conditions applicable to any Other Stock Unit
Awards or any other Awards shall lapse, and such Other Stock Unit Awards or such
other Awards shall become free of all restrictions, limitations or conditions
and become fully vested and transferable to the full extent of the original
grant. For the purposes of this Section 11.1, an Option, Stock Appreciation
Right, Restricted Stock Award or Other Stock Unit Award shall be considered
assumed or substituted for if following the Change of Control the Award confers
the right to purchase or receive, for each Share subject to the Option, Stock
Appreciation Right, Restricted Stock Award or Other Stock Unit Award immediately
prior to the Change of Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change of
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change of Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award or Other Stock Unit Award, for
each Share subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting a Change of Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding.
 
 (b)  Unless otherwise provided in an Award Agreement, in the event of a Change
of Control of the Company in which the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award or
Other Stock Unit Award: (i) Options and Stock Appreciation Rights outstanding as
of the date of the Change of Control shall immediately vest and become fully
exercisable, (ii) restrictions and deferral limitations on Restricted Stock
shall lapse and the Restricted Stock shall become free of all restrictions and
limitations and become fully vested, and (iii) the restrictions and deferral
limitations and other conditions applicable to any Other Stock Unit Awards or
any other Awards shall lapse, and such Other Stock Unit Awards or such other
Awards shall become free of all restrictions, limitations or conditions and
become fully vested and transferable to the full extent of the original grant.
 
 (c) Notwithstanding any other provision of the Plan, the Committee, in its
discretion, may determine that, upon the occurrence of a Change of Control of
the Company, each Option and Stock Appreciation Right outstanding shall
terminate within a specified number of days after notice to the Participant,
and/or that each Participant shall receive, with respect to each Share subject
to such Option or Stock Appreciation Right, an amount equal to the excess of the
Fair Market Value of such Share immediately prior to the occurrence of such
Change of Control over the exercise price per share of such Option and/or Stock
Appreciation Right; such amount to be payable in cash, in one or more kinds of
stock or property (including the stock or property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine.
 
12.   GENERALLY APPLICABLE PROVISIONS
 
 12.1.   Amendment and Termination of the Plan. The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the principal securities market on which
the Shares are traded, provided that the Board may not amend the Plan in any
manner that would result in noncompliance with Rule 16b-3 of the Exchange Act;
and further provided that the Board may not, without the approval of the
Company's stockholders, amend the Plan to (a) increase the number of Shares that
may be the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.2), (b) expand the types of awards available under the Plan, (c)
materially expand the class of persons eligible to participate in the Plan, (d)
amend any provision of Section 5.3, (e) increase the maximum permissible term of
any Option specified by Section 5.4 or the maximum permissible term of a Stock
Appreciation Right specified by Section 6.2(d), (f) amend any provision of
Section 10.5, or (g) take any other action with respect to an Option that may be
treated as a repricing under the rules and regulations of the principal
securities market on which the Shares are traded. In addition, subject to
Section 11, no amendments to, or termination of, the Plan shall in any way
impair the rights of a Participant under any Award previously granted without
such Participant's consent.
 
 12.2.   Adjustments. Subject to Section 11, in the event of any merger,
reorganization, consolidation, recapitalization, dividend or distribution
(whether in cash, shares or other property, other than a regular cash dividend),
stock split, reverse stock split, spin-off or similar transaction or other
change in corporate structure affecting the Shares, such adjustments and other
substitutions shall be made to the Plan and to Awards as the Committee, in its
sole discretion, deems equitable or appropriate taking into consideration the
accounting and tax consequences, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, the
Limitations, the maximum number of Shares that may be issued under “incentive
stock options” and, in the aggregate or to any one Participant, in the number,
class, kind and option or exercise price of securities subject to outstanding
Awards granted under the Plan (including, if the Committee deems appropriate,
the substitution of similar options to purchase the shares of, or other awards
denominated in the shares of, another company) as the Committee may determine to
be appropriate in its sole discretion; provided, however, that the number of
Shares subject to any Award shall always be a whole number.
 
 12.3.   Transferability of Awards. Except as provided below, no Award and no
Shares subject to Awards described in Article 8 that have not been issued or as
to which any applicable restriction, performance or deferral period has not
lapsed, may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution, and such Award may
be exercised during the life of the Participant only by the Participant or the
Participant’s guardian or legal representative. If provided for in the Award
Agreement a Participant may assign or transfer an Award with the consent of the
Committee (each transferee thereof, a “Permitted Assignee”) to (i) the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren, (ii) to a trust or partnership for the benefit of one
or more of the Participant or the Persons referred to in clause (i), or (iii)
for charitable donations; provided that such Permitted Assignee shall be bound
by and subject to all of the terms and conditions of the Plan and the Award
Agreement relating to the transferred Award and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided further
that such Participant shall remain bound by the terms and conditions of the
Plan. The Company shall cooperate with any Permitted Assignee and the Company’s
transfer agent in effectuating any transfer permitted under this Section.
 
 12.4.   Termination of Employment. The Committee shall determine and set forth
in each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by or to provide services to the
Company or any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final. Unless
otherwise determined by the Committee, vesting of an Award shall cease on the
date of termination of employment or service, and an Option or Stock
Appreciation Right shall terminate and cease to be exercisable (i) on the date
which is three (3) months after the date on which the Participant terminates
employment or service for any reason other than death, disability or cause, (ii)
the date that is one (1) year after the date on which the Optionee terminates
employment or service as a result of death or Disability and (iii) immediately
upon termination for cause.
 
 12.5.   Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred.
Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including any deferred Award) may, if so determined by the Committee,
be entitled to receive, currently or on a deferred basis, cash, stock or other
property dividends, or cash payments in amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect to the
number of Shares covered by the Award, as determined by the Committee, in its
sole discretion. The Committee may provide that such amounts and Dividend
Equivalents (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested and may provide that such amounts and Dividend
Equivalents are subject to the same vesting or performance conditions as the
underlying Award.
 
13.   MISCELLANEOUS
 
 13.1.   Tax Withholding. The Company shall have the right to make all payments
or distributions pursuant to the Plan to a Participant (any such person, a
“Payee”) net of any applicable federal, state, local and foreign taxes required
to be paid or withheld as a result of (a) the grant of any Award, (b) the
exercise of an Option or Stock Appreciation Right, (c) the delivery of Shares or
cash, (d) the lapse of any restrictions in connection with any Award or (e) any
other event occurring pursuant to the Plan. The Company or any Subsidiary shall
have the right to withhold from wages or other amounts otherwise payable to such
Payee such withholding taxes as may be required by law, or to otherwise require
the Payee to pay such withholding taxes. If the Payee shall fail to make such
tax payments as are required, the Company or its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Payee or to take such other action as
may be necessary to satisfy such withholding obligations. The Committee shall be
authorized to establish procedures for election by Participants to satisfy such
obligation for the payment of such taxes by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value), or
by directing the Company to retain Shares (up to the Participant’s minimum
required tax withholding rate or such other rate that will not trigger a
negative accounting impact) otherwise deliverable in connection with the Award.
 
 13.2.   Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor
the grant of an Award hereunder shall confer upon any Employee or Director the
right to continue in the employment or service of the Company or any Subsidiary
or affect any right that the Company or any Subsidiary may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee or Director at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship. No Employee or Participant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees or Participants under the
Plan.
 
 13.3.   Prospective Recipient. To the extent an Award Agreement provides for
execution by a prospective recipient, the prospective recipient shall not, with
respect to the applicable Award, be deemed to have become a Participant, or to
have any rights with respect to such Award, until and unless such recipient
shall have executed such Award Agreement and delivered a copy thereof to the
Company, and otherwise complied with the then applicable terms and conditions of
the Plan and the Award Agreement. To the extent an Award Agreement does not
provide for execution by a prospective recipient, the prospective recipient
shall not, with respect to the applicable Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have complied with the then applicable terms and conditions
of the Plan and the Award Agreement.
 
 13.4.   Substitute Awards. Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.
 
 13.5.   Cancellation of Award. Notwithstanding anything to the contrary
contained herein, an Award Agreement may provide that the Award shall be
canceled if the Participant has committed an act of embezzlement, fraud,
dishonesty, nonpayment of any obligation owed to the Company, breach of
fiduciary duty or deliberate disregard of Company policy resulting in loss,
damage, or injury to the Company, or if such Participant makes any unauthorized
disclosure of any trade secret or confidential information, breaches any written
agreement with the Company, engages in any conduct constituting unfair
competition, induces any customer to breach a contract with the Company, or
solicits or attempts to solicit any employee of the Company to terminate
employment with the Company. In making such determination, the Committee shall
act fairly and shall give the Participant an opportunity to appear and present
evidence on his or her behalf at a hearing before the Committee. The Committee
may provide in an Award Agreement that if within the time period specified in
the Agreement the Participant establishes a relationship with a competitor or
engages in an activity referred to in the second preceding sentence, the
Participant will forfeit any gain realized on the vesting or exercise of the
Award and must repay such gain to the Company.
 
 13.6.   Stop Transfer Orders. All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.
 
 13.7.   Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan and any Stock Appreciation Rights
constitute a special incentive payment to the Participant and shall not be taken
into account, to the extent permissible under applicable law, as compensation
for purposes of any of the employee benefit plans of the Company or any
Subsidiary except as may be determined by the Committee or by the Board or board
of directors of the applicable Subsidiary.
 
 13.8.   Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
 
 13.9.   Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.  
 
 13.10.   Construction. As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”  
 
 13.11.   Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.
 
 13.12.   Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.
 
 13.13.   Effective Date of Plan; Termination of Plan. The Plan, as amended
through the date first shown above, shall be effective on the date of the
approval of the Plan, as so amended, by the holders of the shares entitled to
vote at a duly constituted meeting of the stockholders of the Company. If the
foregoing condition is not fulfilled, the original Plan shall continue as in
effect prior to such date.  Awards may be granted under the Plan at any time and
from time to time on or prior to the tenth anniversary of the effective date of
the prior Plan, on which date the Plan, as so amended, will expire except as to
Awards then outstanding under the Plan. Such outstanding Awards shall remain in
effect until they have been exercised or terminated, or have expired.  
 
 13.14.   Foreign Employees. Awards may be granted to Participants who are
foreign nationals or employed outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Employees employed
in the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
Employees on assignments outside their home country. 






 
13.15.   Compliance with Section 409A of the Code. This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with Section
409A of the Code, including regulations or other guidance issued with respect
thereto, except as otherwise determined by the Committee. Any provision of this
Plan that would cause the grant of an Award or the payment, settlement or
deferral thereof to fail to satisfy Section 409A of the Code shall be amended to
comply with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.
 
 13.16.   Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.



 
 
 

--------------------------------------------------------------------------------

 
